 Case 3:20-cv-00590-NJR Document 17 Filed 07/20/20 Page 1 of 1 Page ID #58


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ADAM TIMMERMAN,

                 Plaintiff,

 v.                                            Case No. 3:20-CV-590-NJR

 NATIONAL CAR CURE, LLC,
 SUNPATH, LTD, and
 SUNPATH FUNDING, LLC,

                 Defendants.


                        JUDGMENT IN A CIVIL ACTION

DECISION BY THE COURT.

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS ORDERED AND ADJUDGED that, pursuant to Joint Stipulation of Dismissal

with Prejudice filed July 16, 2020 (Doc. 14), this action is DISMISSED with prejudice with

each party to bear its own fees and costs.


       DATED: July 20, 2020

                                                MARGARET M. ROBERTIE,
                                                Clerk of Court

                                                By: s/ Deana Brinkley
                                                       Deputy Clerk


APPROVED: s/ Nancy J. Rosenstengel
          NANCY J. ROSENSTENGEL
          Chief U.S. District Judge
